DETAILED ACTION
This FINAL action is responsive to the remarks filed 12/7/2020.

In the remarks Claims 1-10 remain pending. Claim 1 is the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. Representative claims 1 is directed to patent claim graphic displaying. However such steps can be performed using pen and paper wherein a user identifies nouns and organizes the claim structure into a graphic display such as a diagram having a hierarchal structure --this concept is not meaningfully different than those concepts found by the courts to be abstract (See: Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group)). The additional elements (i.e, the display equipment) when considered both individually and as a combination do not However dependent claim 9 does describe specific user interactivity in defining the hierarchal levels and presentation of the specified range, such language would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. Pub 2012/0284199, filed May. 4, 2012) in view of Kahn (U.S. 2009/0055721, filed Aug. 20, 2008).
Regarding Independent claim 1, Lundberg discloses A structural patent-claim-graphic automatic displaying equipment that automatically transfers a patent claim to a structural patent-claim-graphic and displays the structural patent-claim-graphic, the structural patent-claim-graphic automatic displaying equipment comprising: 
a paragraph-content-and-paragraph-hierarchical-level-value determining device, which determines, for all paragraphs in the patent claim, a paragraph content and a paragraph hierarchical level value corresponding to the paragraph (See fig. 13-14 & paragraph 92, depicts a data structure along with a substructure that contains text of the claim. Numeral 1310 depicts different limitations of the claim being stored in a substructure thereby having content consisting of sentence fragments along with an order has stored in the structure);  
an element noun data obtaining device being connected to the paragraph-content-and-paragraph-hierarchical-level-value determining device, the element noun data obtaining device obtaining all element noun data from each paragraph content according to a part-of-speech of paragraph content words and a word separating rule (see paragraph 57, discloses determining via semantic analysis nouns and phrases as parts of speech along with adjacent word rules via word-by-word analysis that are extracted for the entire claim structure thereby including paragraphs); 
an interrelationship data obtaining device being connected to the paragraph content-and-paragraph-hierarchical-level-value determining device and the element noun data obtaining device, the interrelationship data obtaining device obtaining, from each paragraph content, interrelationship data which corresponds to the obtained element noun data (see paragraphs 59-60, discloses interrelationship data has location substructure data that associates the determined noun clauses of the claim stored in a phrase list substructure to its location within the claims); 
a division content obtaining device being connected to the paragraph-content and-paragraph-hierarchical-level-value determining device, the element noun data obtaining device and the interrelationship data obtaining device, wherein the division content obtaining device divides each paragraph content to one or more division contents, each division content includes a division data content and a division data hierarchical level value corresponding to the division data content, and the division data content is a combination of the element noun data and/or the interrelationship data (see paragraphs 59-60, discloses interrelationship data has location substructure data that associates the determined noun clauses of the claim stored in a phrase list substructure to its location within the claims thereby comprising division data); Lundberg teaches generating mappings by extracting claims along with structure associated with the sentence fragments for performing semantic analysis to determine noun, verbs and/or adjectives for all parts of the claim. Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases to quickly identify and highlight them to the user in the claims. 

Kahn discloses:
a structural patent-claim-graphic displaying device being connected to the paragraph-content-and-paragraph-hierarchical-level-value determining device and the division content obtaining device, wherein the structural patent-claim-graphic displaying device displays the structural patent-claim-graphic including the obtained element noun data, an element noun hierarchic relationship of the obtained element noun data, the obtained interrelationship data and a relationship between/among the obtained element noun data and the obtained interrelationship data in such a manner that the structural patent-claim-graphic is displayed according to, in each paragraph, the paragraph hierarchical level value, a sequential order of the plurality of the division contents, the division data content and the division data content hierarchical level value, and the structural patent-claim-graphic has a hierarchical structure and hierarchical position relationship (see abstract & Fig. 5 & paragraph 28, discloses that the patent claims are tokenized thereby dividing, analyzed and then graphed in a hierarchal order having nodes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 2, with dependency of claim 1, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases to quickly identify and highlight them to the user in the claims. Kahn discloses wherein the structural patent-claim-graphic is displayed by determining whether the division data content is a subordinating interrelationship word and/or is a punctuation mark (see abstract & Fig. 5 & paragraph 28). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 3, with dependency of claim 1, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the . It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 4, with dependency of claim 1, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses wherein the element noun data is displayed at a node, and the interrelationship data is displayed as a connecting line connected between a plurality of the nodes (see abstract & Fig. 5 & paragraph 28, discloses individual claim represented has nodes along with a particular phrase from the claim including interrelationship data has line connecting the claims). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 5, with dependency of claim 1, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses wherein the division content obtaining device enables one or more of the obtained division contents to be recorded in a log file, and the log file is transferred to the structural patent-claim-graphic displaying device such that the structural patent-claim-graphic displaying device displays the structural patent-claim-graphic according to the log file (see abstract & Fig. 5 & paragraph 28, describes the map file has a log file used to render the claim diagram). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 6, with dependency of claim 5, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses wherein the log file is recorded according to a positional sequence of the element noun data and the interrelationship data in each paragraph (see abstract & Fig. 5 & paragraph 28, discloses that a map file includes location information that would describe position information of the claims). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have Regarding Dependent claim 7, with dependency of claim 6, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses a connection line color determining device, the connection line color determining device being provided to determine a color of a connection line of each paragraph according to coherent characteristics and adjacent characteristics of the interrelationship data in each paragraph, in which the connecting line being provided to represent the interrelationship data (see abstract & Fig. 5 & paragraph 28, discloses different color representations for icons based on which claims were rejected, however failing to teach that the connection line have different colors). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented different color connection lines to depict relationship data since Kahn already suggests using different colors in depicting claim structure.Regarding Dependent claim 8, with dependency of claim 7, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses a connection line direction determining device, the connection line direction determining device determining a direction of the connection line according to a . It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 9, with dependency of claim 1 Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses a hierarchical level input device, the hierarchical level input device being connected to the structural patent-claim-graphic displaying device, the hierarchical level input device having a hierarchical level input interface, the hierarchical level input interface being provided, after a user inputs a hierarchical level number, to designate a hierarchical range of the structural patent-claim-graphic displayed by the structural patent-claim-graphic displaying device (see abstract & Fig. 5 & paragraph 30, discloses user interactivity for viewing the different hierarchal levels). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.Regarding Dependent claim 10, with dependency of claim 8, Lundberg fails to describe generating any hierarchal level patent claim graphic from the analysis, instead using the phrases comprising nouns to quickly identify and highlight them to the user in the claims. Kahn discloses a division data content determining device, the division data content determining device being connected to the structural patent-claim-graphic displaying device, the division data content determining device having a division data content determining interface which allows a user to designate a designated element noun data and/or a designated interrelationship of the structural patent-claim-graphic so as to display all of route data connected between/among the designated element noun data and/or the designated interrelationship data, wherein the route data includes the element noun data and/or the interrelationship data which are/is connected to the designated element noun data and/or the designated interrelationship data (see abstract & Fig. 5 & paragraph 28, discloses presenting all of the route data based on user interaction with the icons representing the claim within the hierarchy). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have implemented the claim graphing features into the system of Lundberg since it would have provided a more detailed analysis and visual presentation of claim structure by using nouns and other analyzed parts of speech phrases.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
6.	Applicant’s arguments filed 12/7/2020 have been considered but are not persuasive. 

Applicant Argues: The claim limitation of claim 1 does not cover the performance of the limitation in the mind and does not fall within the mental processes grouping of abstract idea. (see pg. 7)

Moreover, the claims as a whole are beyond the mental process, not only because the claims require complicated computer-determination, but also because the claims could be performed only by specific computer components which are capable of handling the large amount of data captured. (see pg. 7)

In other words, a generic computer device is not capable of dealing with such large amounts of data and cannot achieve claim text resolving. (see pg. 8)

The Examiner Respectfully Disagrees: The claims describe Collecting information (patent claim structure has series of paragraphs), analyzing it (dividing and identifying nouns in the structure), and displaying certain results of the collection and analysis (presenting a hierarchal view of nouns and divided structure). Furthermore these steps 

For example reciting some user interactivity in performing the steps could provide some clarification and overcome the rejection. However dependent claim 9 does describe specific user interactivity in defining the hierarchal levels and presentation of the specified range, such language would overcome the rejection.

Applicant Argues: ...Lundberg never performs “determining, for all paragraphs in the patent claim, a paragraph hierarchal level value corresponding to the paragraph… and does not disclose a value having the definition the same as the paragraph hierarchical level value. (see pg. 10)

Lundberg never performs: obtaining all element noun data from each paragraph content according to a part-of-speech of paragraph content words and a word separating rule” (pg. 10)

The Examiner Respectfully Disagrees: Lundberg teaches that the entire claim structure is mapped and stored within a data structure having a substructure and order has depicted in Fig. 13, the purpose being for quickly searching determined phrases (nouns) and their relationships to other claims. Nowhere does Lundberg actually define a patent claim graphic with a hierarchal representation which includes different levels. Instead Kahn 

Applicant Argues: …Lundberg never performs “obtaining from each paragraph content, interrelationship data which corresponds to the obtained element noun data”. (see pg. 11)

Lundberg never discloses the division data hierarchical level value … (see pg. 11)

The Examiner Respectfully Disagrees: See previous argument regarding hierarchical level value. Lundberg in paragraphs 59-60, discloses interrelationship data has location substructure data that associates the determined noun clauses of the claim stored in a phrase list substructure to its location within the claims. No additional detail has been provided regarding interrelationship data and could thereby be any piece of information that connects the phrases to the structure of the claim.

Applicant Argues: Kahn does not disclose “the structural patent-claim-graphic including the obtained element noun data, an element noun hierarchic relationship of the obtained element noun data, the obtained interrelationship data and a relationship between/among the obtained element noun data and the obtained interrelationship data”. (see pg. 12)



It is not necessary that the references actually suggest, expressly or in so many words the changes or improvements that applicant has made. The test for combining references is what the references as a whole would have suggested to one of ordinary skill in the art. In re Sheckler, 168 USPQ 716 (CCPA 1971); In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Young 159 USPQ 725 (CCPA 1968).

In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/12/2021